                                                                                   EXHIBIT H
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 Nicholas Parker, on behalf of himself       )   CASE NO. 17-CV-5353-GBD
 and all others similarly situated           )
                                             )   JUDGE GEORGE B. DANIELS
            Plaintiff,                       )
                                             )   DECLARATION OF AMY L.
 vs.                                         )   APPLEBAUM
                                             )
 United Industries Corporation., et al.      )
                                             )
            Defendants.                      )
                                             )

       I, Amy L. Applebaum, declare as follows:

       1.     I am making this Declaration to tell the Court about my experience with

Repel Natural insect repellent. I have personal knowledge of the facts stated below and,

if called as a witness, I could and would testify truthfully about these facts.

       2.     I am over the age of twenty-one and a resident of Northridge, California.

       3.     For the last several years, I have purchased and used Repel Natural Insect

Repellent (“Repel Natural”). As a breast-cancer survivor, I make it a point to only use

natural, non-DEET personal insect repellents, even though I know that they do not work

as well as repellents containing DEET.

       4.     During February 2012, I took a 3-week trip to Vietnam, during which I took

numerous boating trips along the Mekong Delta in Southwestern Vietnam. During trips

along the Mekong Delta, I traveled in boats that floated through swamp waters and along

floating villages. I also took several other trips on smaller boats that floated through

narrow canals that were heavily surrounded by water plants and vegetation.

       5.     In March and April 2018, I took a 3-week trip to South Africa, Zambia, and

Botswana, where I spent two out of the three weeks in the bush and took several trips on

the Zambezi River. During my trip to Africa, I spent time in four separate wildlife camps,
during which I slept in outdoor tent structures and went on twice-daily safari excursions

in an open-jeep.

       6.     During both of my trips to Vietnam and Africa, I applied Repel Natural

insect repellent daily and throughout the day. The product worked well at repelling

mosquitoes; I was never bitten during my trips.

       7.     Based on my experience, Repel Natural does effectively repel mosquitoes

and I would purchase this product again, especially because it is extremely effective and,

as a DEET-free product, I believe it is safer than other insect repellents.

       8.     I have not been offered, have not asked for, and am not receiving any

compensation in exchange for making this declaration.

       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct and that this Declaration is executed on this 15th day of April

2019 in Northridge, California.


                                          _______________________________
                                          Amy L. Applebaum




                                             2
                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 Nicholas Parker, on behalf of himself      )   CASE NO. 17-CV-5353-GBD
 and all others similarly situated          )
                                            )   JUDGE GEORGE B. DANIELS
            Plaintiff,                      )
                                            )   DECLARATION OF JENNIFER
 vs.                                        )   STANSBURY
                                            )
 United Industries Corporation. et al.      )
                                            )
            Defendants.                     )
                                            )

       I, Jennifer Stansbury, declare as follows:

       1.     I am making this Declaration to tell the Court about my experience with

Cutter Natural insect repellent (“Cutter Natural”). I have personal knowledge of the facts

below and, if called as a witness, I could and would testify truthfully about these facts.

       2.     I am over the age of twenty-one and a resident of Herndon, Virginia.

       3.     I am married and have three children, ages 11, 9, and 7. For the past several

years, I have purchased Cutter Natural for my family. I understand repellents containing

DEET may be more effective at repelling mosquitoes, but I purchase Cutter Natural

because I want to avoid the chemicals that are in DEET repellents and I believe non-DEET

products are safer for my family.

       4.     We use Cutter Natural in a variety of different settings throughout the year.

We have used it on family vacations to Turks and Caicos Islands and on annual spring

trips to U.S. National Parks, including the Grand Canyon. We also use it regularly when

we are outdoors, including during soccer games, hikes, and while spending time in our

backyard.

       5.     Based on my experience, and that of my family, I believe Cutter Natural

insect repellent is effective at repelling mosquitoes and I continue to purchase, and my
family continues to use, the product. I would not continue purchasing Cutter Natural or

have my family use the product it if I didn’t think it worked.

       6.     I have not been offered, have not asked for, and am not receiving any

compensation for making this Declaration.

       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct and that this Declaration is executed on this 15th day of April

2019 in Herdon, Virginia.


                                    _______________________________
                                   Jennifer Stansbury




                                             2
